Exhibit 10.11 Amendment No. 1 to 2003 Non-Employee Stock Option Plan of Citizens
First Corporation


 
CITIZENS FIRST CORPORATION
2003 NON-EMPLOYEE DIRECTOR STOCK OPTION PLAN


RECITALS
 
WHEREAS, Citizens First Corporation, a Kentucky corporation (the “Company”), has
adopted the 2003 Non-Employee Director Stock Option Plan (the “Option Plan”);
 
WHEREAS, the Company desires to amend the Option Plan to provide for the
discretionary grant of stock options to directors thereunder.
 
NOW THEREFORE, in consideration of the foregoing premises, the Option Plan is
amended as set forth herein:
 
1.           Amendments.  Sections 5.A. and 5.B. of the Option Plan are hereby
amended and restated in their entirety as follows:
 
“A.           Awards.  Non-Employee Directors shall be awarded a grant or grants
of Stock Options to purchase shares of Stock at such times and in such amounts
as shall be determined by the Governance Committee, and thereafter approved by
the full Board, from time to time.
 
B.           Intentionally Omitted.”
 
2.           No Other Amendments.  Except as otherwise amended herein, the
Option Plan shall remain in full force and effect.
 
3.           Capitalized Terms.  Capitalized terms used herein shall have the
meaning given to them in the Option Plan, unless otherwise expressly defined
herein.
 
4.           Effective Date of the Amendment.  This Amendment No. 1 to the
Option Plan shall be become effective on the date it is adopted and approved by
the Board of Directors of the Company.
 
Executed effective as of January 1, 2009.
 
CITIZENS FIRST CORPORATION
 


 


 
By:   /s/Mary D. Cohron
 
             Mary  D. Cohron, President
 


 